DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated
 by LEE (US PGPub No. 2014/0312930 A1), hereinafter referred to as LEE.

Consider Claim 9,
LEE teaches a system comprising: 

wherein the master and slave circuits communicate with each other through the terminals transferring signals of N channels each having a bandwidth of K bits, wherein the N groups respectively correspond to the N channels (LEE, e.g., ¶0064+, discloses exchanging data in K-bit data segments for each group/channel.), 
wherein the master and slave circuits transmit and receive data through the N channels in parallel (LEE, e.g., ¶0070, pad groups input and output data simultaneously (i.e., in parallel).),
wherein the K terminals respectively correspond to the K bits (LEE, e.g., ¶0064+, discloses 4 terminals correspond to 4 bits.), 
wherein the K terminals within each of the N groups are sequentially disposed at each of the master and slave circuits (LEE, e.g., Fig 3, shows all terminals are sequentially disposed;¶0065, DQ<0,2,4,6> and DQ<1,3,5,7> are sequentially disposed.), and 
wherein the K terminals which have same sequence within the respective N groups are alternately disposed at each of the master and slave circuits (LEE, e.g., Fig 1;¶0065, DQ<0,2,4,6> and DQ<1,3,5,7> are alternately disposed, via a same sequence, at the first and second (master/slave) circuits.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Chen et al. (US PGPub No. 2019/0121696 A1), hereinafter referred to as CHEN.

Consider Claim 1,

	 a controller, wherein: 
the controller comprises a physical interface circuit including a plurality of data input/output terminals which are paths through which data for N channels is input/output (LEE, e.g., Fig 3, DQ1-7 are paths through which data for N groups (i.e., channels) is input/output [¶0055].), 
K data input/output terminals in a first data input/output terminal group among the plurality of data input/output terminals correspond to a first channel among the N channels (LEE, e.g., ¶0055, DQ<0,2,4,6> correspond to a first group/channel.), 
K data input/output terminals in a second data input/output terminal group among the plurality of data input/output terminals correspond to a second channel different from the first channel among the N channels (LEE, e.g., ¶0055, DQ<1,3,5,7> correspond to a second group/channel.), 
the memory controller transmits and receives data through the first channel and the second channel in parallel (LEE, e.g., ¶0070, pad groups input and output data simultaneously (i.e., in parallel).),
one of the K data input/output terminal in the first data input/output terminal group is arranged adjacent to one or more of the data input/output terminals in the second data input/output terminal group (LEE, e.g., Fig 3, illustrates DQ0 as being adjacent to DQ1.), 
each data input/output terminal is connected to one of a plurality of package terminals (LEE, e.g., Fig 3, each of DQ<0:7> is connected to an RX/TX element through which data is input/output to the package.), 

each of the signal lines connects one of the K data input/output terminals and one of the plurality of package terminals (LEE, e.g., Fig 1, shows that each signal line connects an I/O terminal to a package terminal.),
a first package terminal among the package terminals corresponding to a L-th bit of the first channel is arranged adjacent to a second package terminals among the package terminals corresponding to a L-th bit of the second channel (LEE, e.g., Fig 3, illustrates RX/TX element corresponding to DQ0 (i.e., the 1st bit of a first group/channel) are adjacent to the RX/TX element corresponding to DQ1 (i.e., the 1st bit of a second group/channel).), 
L is an integer greater than or equal to 0 (LEE, e.g., ¶0055, L=4), and 
N and K are each a natural number of 2 or more (LEE, e.g., ¶0055, N=2 and K=4.).
	The disclosure of LEE fails to expressly identify an implementation relating to a plurality of memory dies.  CHEN describes systems and methods for partitioning a group of data into multiple channels and is considered analogous prior art.  CHEN does describe a plurality of memory dies (CHEN, e.g., Fig 1) managed by a memory controller (CHEN, e.g., Fig 4;¶0032+) wherein a plurality of I/O elements are connected to one or more of the plurality of memory dies (CHEN, e.g., Fig 1).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the 

Consider Claim 2,
The combined system of LEE and CHEN further discloses wherein a data input/output terminal corresponding to data of an I-th bit among the K data input/output terminals in the first data input/output terminal group is arranged adjacent to a data input/output terminal corresponding to data of an I-th bit among the K data input/output terminals in the second data input/output terminal group (LEE, e.g., Fig 3;¶0055, I-th bits of each group are illustrated as adjacent to each other.).

Consider Claim 3,
The combined system of LEE and CHEN further discloses wherein the memory controller exchanges data in units of K-bit data segments through the K data input/output terminals in the first data input/output terminal group, and exchanges data in units of K-bit data segments through the K data input/output terminals in the second data input/output terminal group (LEE, e.g., ¶0064+, discloses exchanging data in K-bit data segments.).

Consider Claim 4,
The combined system of LEE and CHEN further discloses wherein: the data input/output terminal in the first data input/output terminal group is connected to a 

Consider Claim 5,
LEE teaches a controller comprising: 
a interface (LEE, e.g., Fig 2, illustrates plural interfaces associated with a controller.); and 
a control circuit (LEE, e.g., Figs 4 and 8, illustrates control circuits.), 
wherein: 
the control circuit controls a physical interface circuit including a plurality of data input/output terminals which are paths through which data for N channels is input/output (LEE, e.g., Fig 3, DQ1-7 are paths through which data for N groups (i.e., channels) is input/output [¶0055].), 
K data input/output terminals in a first data input/output terminal group among the plurality of data input/output terminals correspond to a first channel among the N channels (LEE, e.g., ¶0055, DQ<0,2,4,6> correspond to a first group/channel.), 
K data input/output terminals in a second data input/output terminal group among the plurality of data input/output terminals correspond to a second channel different from the first channel among the N channels (LEE, e.g., ¶0055, DQ<1,3,5,7> correspond to a second group/channel.), 

the data input/output terminal in the first data input/output terminal group is arranged adjacent to one or more of the data input/output terminals in the second data input/output terminal group (LEE, e.g., Fig 3, illustrates DQ0 as being adjacent to DQ1.), each data input/output terminal is connected to one of a plurality of package terminals (LEE, e.g., Fig 3, each of DQ<0:7> is connected to an RX/TX element through which data is input/output to the package.), 
the K data input/output terminals and the plurality of package terminals are arranged to prevent signal lines from intersecting with each other (LEE, e.g., Fig 3, illustrates at least some non-intersecting signal lines; ¶0070, pad groups (i.e., terminal groups) are arranged to include non-adjacent pads crosstalk is minimized.),
each of the signal lines connects one of the K data input/output terminals and one of the plurality of package terminals (LEE, e.g., Fig 1, shows that each signal line connects an I/O terminal to a package terminal.),
a first package terminal among the package terminals corresponding to a L-th bit of the first channel is arranged adjacent to a second package terminal among the package terminals corresponding to a L-th bit of the second channel (LEE, e.g., Fig 3, illustrates RX/TX element corresponding to DQ0 (i.e., the 1st bit of a first group/channel) are adjacent to the RX/TX element corresponding to DQ1 (i.e., the 1st bit of a second group/channel).), 
L is an integer greater than or equal to 0 (LEE, e.g., ¶0055, L=4), and 

	The disclosure of LEE fails to expressly identify an implementation relating to a plurality of memory dies.  CHEN describes systems and methods for partitioning a group of data into multiple channels and is considered analogous prior art.  CHEN does describe a plurality of memory dies (CHEN, e.g., Fig 1) managed by a memory controller (CHEN, e.g., Fig 4;¶0032+) wherein a plurality of I/O elements are connected to one or more of the plurality of memory dies (CHEN, e.g., Fig 1).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEE with at least the cited elements of CHEN because it provides fast read/write access to a memory by reducing latency (CHEN, e.g., ¶0004+).

Consider Claim 6,
The combined system of LEE and CHEN further discloses wherein a data input/output terminal corresponding to data of an I-th bit among the data input/output terminals in the first data input/output terminal group is arranged adjacent to a data input/output terminal corresponding to data of an I-th bit among the data input/output terminals in the second data input/output terminal group (LEE, e.g., Fig 3;¶0055, I-th bits of each group are illustrated as adjacent to each other.).

Consider Claim 7,


Consider Claim 8,
The combined system of LEE and CHEN further discloses wherein the data input/output terminal in the first data input/output terminal group is connected to a memory die in a first memory die group among the plurality of memory dies, and the data input/output terminal in the second data input/output terminal group is connected to a memory die in a second memory die group among the plurality of memory dies (CHEN, e.g., Fig 1, shows wherein each channel (incl. their associated I/O terminal groups) is connected to different memory die groups.).

Response to Arguments








Applicant's arguments filed 04NOV2021 have been fully considered but they are not persuasive. 
[A] Re: Parallel Operation
	The applicant argues that the applied art fails to disclose wherein the master and slave circuits transmit and receive data through the N channels in parallel. However, as noted above, LEE expressly teaches operating pad groups simultaneously (see, e.g., channel and since the cited image is silent regarding how the terminals of each channel are organized there is no disclosure that the die are connected to a same terminal.  For at least these reasons the applicant’s arguments are not persuasive.  
	Any remaining arguments not explicitly addressed in this section are considered fully addressed in the updated citations, provided above, responsive to applicant’s amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137